UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-29030 SUSSEX BANCORP (Exact name of registrant as specified in its charter) New Jersey 22-3475473 (State of other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 200 Munsonhurst Road, Franklin, New Jersey 07416 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code) (973) 827-2914 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12-b-2 of the Exchange Act.(Check one): Large accelerated filer: ¨ Accelerated filer:¨ Non-accelerated filer:ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No ý As of May 11, 2007 there were 3,168,150 shares of common stock, no par value, outstanding. SUSSEX BANCORP FORM 10-Q INDEX Part I - Financial Information Page(s) Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 21 Part II - Other Information Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults upon Senior Securities 22 Item 4 Submission of Matters to a Vote of Security Holders 22 Item 5 Other Information 22 Item 6 Exhibits 22 Signatures 22 Exhibits 23 - 2 - Index PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUSSEX BANCORP CONSOLIDATED BALANCE SHEETS (Dollars In Thousands) (Unaudited) ASSETS March 31, 2007 December 31, 2006 Cash and due from banks $ 7,783 $ 10,170 Federal funds sold 2,665 11,995 Cash and cash equivalents 10,448 22,165 Interest bearing time deposits with other banks 100 100 Trading securities 13,476 - Securities available for sale 44,945 54,635 Federal Home Loan Bank Stock, at cost 1,277 1,188 Loans receivable, net of unearned income 270,740 262,276 Less:allowance for loan losses 3,428 3,340 Net loans receivable 267,312 258,936 Premises and equipment, net 8,172 7,794 Accrued interest receivable 1,685 1,910 Goodwill 2,820 2,820 Other assets 7,017 6,749 Total Assets $ 357,252 $ 356,297 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ 37,215 $ 40,083 Interest bearing 256,696 255,687 Total Deposits 293,911 295,770 Borrowings 20,239 18,251 Accrued interest payable and other liabilities 2,708 2,529 Junior subordinated debentures 5,155 5,155 Total Liabilities 322,013 321,705 Stockholders' Equity: Common stock, no par value, authorized 5,000,000 shares; issued shares 3,169,667 in 2007 and 3,158,399 in 2006; outstanding shares 3,160,492 in 2007 and 3,152,374 in 2006 27,408 27,306 Retained earnings 7,655 7,415 Accumulated other comprehensive income (loss) 176 (129 ) Total Stockholders' Equity 35,239 34,592 Total Liabilities and Stockholders' Equity $ 357,252 $ 356,297 See Notes to Consolidated Financial Statements - 3 - Index SUSSEX BANCORP CONSOLIDATED STATEMENTS OF INCOME (Dollars In Thousands Except Per Share Data) (Unaudited) Three Months Ended March 31, 2007 2006 INTEREST INCOME Loans receivable, including fees $ 4,653 $ 3,813 Securities: Taxable, including trading securities 396 353 Tax-exempt 250 261 Federal funds sold 92 149 Interest bearing deposits 1 5 Total Interest Income 5,392 4,581 INTEREST EXPENSE Deposits 2,208 1,372 Borrowings 222 191 Junior subordinated debentures 113 103 Total Interest Expense 2,543 1,666 Net Interest Income 2,849 2,915 PROVISION FOR LOAN LOSSES 108 216 Net Interest Income after Provision for Loan Losses 2,741 2,699 OTHER INCOME Service fees on deposit accounts 319 320 ATM fees 87 82 Insurance commissions and fees 854 733 Investment brokerage fees 157 52 Other 169 104 Total Other Income 1,586 1,291 OTHER EXPENSES Salaries and employee benefits 1,782 1,639 Occupancy, net 313 271 Furniture, equipment and data processing 338 278 Stationary and supplies 46 51 Professional fees 139 178 Advertising and promotion 104 185 Insurance 46 58 Postage and freight 40 52 Amortization of intangible assets 37 33 Other 395 384 Total Other Expenses 3,240 3,129 Income before Income Taxes 1,087 861 PROVISION FOR INCOME TAXES 363 265 Net Income $ 724 $ 596 EARNINGS PER SHARE Basic $ 0.23 $ 0.19 Diluted $ 0.23 $ 0.19 See Notes to Consolidated Financial Statements - 4 - Index SUSSEX BANCORP CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Three Months Ended March 31, 2007 and 2006 (Dollars In Thousands, Except Per Share Amounts) (Unaudited) Accumulated Number of Other Total Shares Common Retained Comprehensive Treasury Stockholders' Outstanding Stock Earnings Income (loss) Stock Equity Balance January 1, 2006 3,153,004 $ 27,300 $ 5,842 $ (218 ) $ - $ 32,924 Comprehensive income: Net income - - 596 - - 596 Change in unrealized gains (losses) on securities available for sale, net of tax - - - (43 ) - (43 ) Total Comprehensive Income 553 Treasury shares purchased (520 ) - - - (8 ) (8 ) Treasury shares retired - (8 ) - - 8 - Exercise of stock options 2,639 23 - - - 23 Income tax benefit of stock options exercised - 3 - - - 3 Issuance of 3,750 unvested shares of restricted common stock, net of related unearned compensation - Compensation expense related to stock option and restricted stock grants - 11 - - - 11 Compensation expense related to stock awards 1,000 15 - - - 15 Shares issued through dividend reinvestment plan 3,689 54 - - - 54 Dividends on common stock ($.07 per share) - - (221 ) - - (221 ) Balance March 31, 2006 3,159,812 $ 27,398 $ 6,217 $ (261 ) $ - $ 33,354 Balance January 1, 2007 3,152,374 $ 27,306 $ 7,415 $ (129 ) $ - $ 34,592 Adjustment to opening balance, net of tax, for the adoptionof SFAS No. 159 (see Note 8) - - (262 ) 262 - - Adjusted opening balance, January 1, 2007 3,152,374 27,306 7,153 133 - 34,592 Comprehensive income: Net income - - 724 - - 724 Change in unrealized gains (losses) on securities available for sale, net of tax - - - 43 - 43 Total Comprehensive Income 767 Treasury shares purchased (6,800 ) - - - (101 ) (101 ) Treasury shares retired - (101 ) - - 101 - Exercise of stock options 13,193 163 - - - 163 Income tax benefit of stock options exercised - 10 - - - 10 Issuance of 3,875 unvested shares of restricted common stock, net of related unearned compensation - Restricted stock vested during the period 725 - Compensation expense related to stock option and restricted stock grants - 15 - - - 15 Compensation expense related to stock awards 1,000 15 - - - 15 Dividends on common stock ($.07 per share) - - (222 ) - - (222 ) Balance March 31, 2007 3,160,492 $ 27,408 $ 7,655 $ 176 $ - $ 35,239 See Notes to Consolidated Financial Statements - 5 - Index SUSSEX BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Three Months Ended March 31, 2007 2006 Cash Flows from Operating Activities Net income $ 724 $ 596 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 108 216 Provision for depreciation and amortization 257 212 Net change in value of trading securities (46 ) - Net amortization of securities premiums and discounts 8 34 Earnings on investment in life insurance (27 ) (24 ) Compensation expense for stock options and stock awards 30 26 (Increase) decrease in assets: Accrued interest receivable 225 339 Other assets (308 ) (100 ) Increase in accrued interest payable and other liabilities 189 203 Net Cash Provided by Operating Activities 1,160 1,502 Cash Flows from Investing Activities Securities available for sale: Purchases (8,129 ) (2,015 ) Proceeds from sale of securities 1,304 0 Maturities, calls and principal repayments 2,188 4,735 Principal repayment received on trading securities 962 - Net increase in loans (8,484 ) (14,850 ) Purchases of bank premises and equipment (598 ) (249 ) Decrease (increase) in FHLB stock (89 ) 135 Net cash received for branch acquisition - 2,354 Net Cash Used in Investing Activities (12,846 ) (9,890 ) Cash Flows from Financing Activities Net increase (decrease) in deposits (1,859 ) 9,294 Proceeds from borrowings 2,000 - Repayments of borrowings (12 ) (3,012 ) Proceeds from the exercise of stock options 163 23 Purchase of treasury stock (101 ) (8 ) Dividends paid, net of reinvestments (222 ) (167 ) Net Cash (Used in) Provided by Financing Activities (31 ) 6,130 Net Decrease in Cash and Cash Equivalents (11,717 ) (2,258 ) Cash and Cash Equivalents - Beginning 22,165 24,780 Cash and Cash Equivalents - Ending $ 10,448 $ 22,522 Supplementary Cash Flows Information Interest paid $ 2,543 $ 1,640 Income taxes paid $ 585 $ 150 See Notes to Consolidated Financial Statements - 6 - Index Sussex Bancorp Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation The consolidated financial statements include the accounts of Sussex Bancorp (the “Company”) and its wholly-owned subsidiary Sussex Bank (the “Bank”).The Bank’s wholly-owned subsidiaries are SCB Investment Company, Inc., and Tri-State Insurance Agency, Inc., (“Tri-State”) a full service insurance agency located in Sussex County, New Jersey.All inter-company transactions and balances have been eliminated in consolidation.Sussex Bank is also a 49% partner of SussexMortgage.com LLC, an Indiana limited liability company and mortgage banking joint venture with National City Mortgage, Inc. SussexMortgage.com commenced operations in the third quarter of 2005.The Bank operates ten banking offices, eight located in Sussex County, New Jersey and two in Orange County, New York.The Company has received regulatory approval for a branch location in Pike County, Pennsylvania.It is anticipated that the branch will open in late 2007. The Company is subject to the supervision and regulation of the Board of Governors of the Federal Reserve System (the "FRB").The Bank's deposits are insured by the Deposit Insurance Fund ("DIF") of the Federal Deposit Insurance Corporation ("FDIC") up to applicable limits.The operations of the Company and the Bank are subject to the supervision and regulation of the FRB, FDIC and the New Jersey Department of Banking and Insurance (the "Department") and the operations of Tri-State are subject to supervision and regulation by the Department. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for full year financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature.Operating results for the three-month period ended March 31, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.These consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto that are included in the Company's Annual Report on Form 10-K for the fiscal period ended December 31, 2006. 2.Earnings per Share Basic earnings per share is calculated by dividing net income by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share reflects additional common shares that would have been outstanding if dilutive potential common shares (nonvested restricted stock grants and stock options) had been issued, as well as any adjustment to income that would result from the assumed issuance of potential common shares that may be issued by the Company. Potential common shares related to stock options are determined using the treasury stock method.Nonvested restricted stock grants were not dilutive for the three months ended March 31, 2007 or 2006. The following table sets forth the computations of basic and diluted earnings per share. Three Months Ended March 31, 2007 Three Months Ended March 31, 2006 Per Per Income Shares Share Income Shares Share (In thousands, except per share data) (Numerator) (Denominator) Amount (Numerator) (Denominator) Amount Basic earnings per share: Net income applicable to common stockholders $ 724 3,158 $ 0.23 $ 596 3,157 $ 0.19 Effect of dilutive securities: Stock options - 34 - 35 Diluted earnings per share: Net income applicable to common stockholders and assumed conversions $ 724 3,192 $ 0.23 $ 596 3,192 $ 0.19 - 7 - Index 3.Comprehensive Income The components of other comprehensive income (loss) and related tax effects are as follows: Three Months Ended March 31, (Dollars in thousands) 2007 2006 Unrealized holding gain (loss) on available for sale securities $ 73 $ (72 ) Tax effect (30 ) 29 Other comprehensive income (loss), net of tax $ 43 $ (43 ) 4.
